Explanations of vote
Oral explanations of vote
(FI) Madam President, I would just like to say that I voted for this excellent report. Mrs Paliadeli has done a splendid job in building the European cultural heritage and its very own label.
In my opinion, this is one excellent indication of how, ultimately, we can achieve special added value in the European Union at little expense. I believe that the sites that will receive the European Heritage Label will definitely benefit from it. It will be visible in the number of tourists they receive and it will help to make Europe better known.
It is very important that we remember that Europe is united in its diversity, and it is important for us to ensure that the people of the different countries of Europe can discover the mosaiclike European identity on a wider basis.
That is what I wanted to say, Madam President. When people here are leaving the House, it is a little difficult to concentrate, but I hope they will have listened to what I had to say.
(IT) Madam President, ladies and gentlemen, the European Heritage Label is of fundamental importance for a continent that contains the majority of UNESCO sites, and it finally highlights the natural, archaeological, urban and cultural sites that have had an important role in the history, culture and integration of the European Union.
Approval of the label is an important step for the process of EU cohesion and is also educational and formative for cultural dialogue. One can also see how this decision is a good omen for future generations, who increasingly will have a shared vision of European heritage, which can bring them together historically and culturally.
As I thank the rapporteur for her efforts, I should like to offer her my heartfelt congratulations for the negotiations carried out with the Commission for a successful outcome to this initiative, which is so important for the future of the preservation of European culture.
(FI) Madam President, I wish to say that the Lifelong Learning programme is one of Europe's success stories, and Mrs Pack should be thanked for her excellent work. I voted for this report, and I was especially delighted that those who are vigorously opposed to European integration can also see that projects like the Lifelong Learning programme are needed.
It is very important that this programme can be extended outwards, and now Switzerland is to participate. Moreover, this will not cost us taxpayers in the European Union anything, as Switzerland is itself paying for its involvement. It is important that these best practices and best programmes that exist in the European Union are extended in this way. The Lifelong Learning programme and the Youth in Action programme are good examples. In this connection, I also want to welcome Switzerland to the European youth and culture programmes.
Madam President, I would like to put one question to the House. Why is Switzerland doing so well? You would have thought that a country particularly exposed to the financial sector would have suffered unusually during the recent banking crisis, but the Helvetic Confederation in 2009 had a GDP per head 214% of that of the EU. Its people are twice as rich as the citizens of the Member States.
In part, of course, that reflects the deal that the Swiss have struck with Brussels. They are in the free market, they are covered by the free movement of goods and services and so on, but they are outside the common agricultural policy and the common fisheries policy, they control their own borders, they settle all their own human rights issues, they pay only a token contribution to the budget and they are free to sign accords with third countries in commercial areas.
What a great model for Britain! If seven million Swiss relying on bilateral free-trade agreements can give their people the highest standard of living on the continent, how much more so could we, a nation of 60 million, a trading maritime nation whose colonising and enterprising energies have touched every continent?
And we should not leave it at our relations with Brussels! Having got the power back, we should copy the Swiss in their system of localism and direct democracy and push powers down to the lowest practicable level.
(IT) Madam President, ladies and gentlemen, I abstained from today's vote on this report on comitology because once again, people are trying to make anti-dumping procedures inapplicable or linked to discretionary political choices which, as we know, are still one of the few worthwhile defensive instruments to prevent unfair competition.
Even though Mr Szájer found a compromise with the Council, it really must be underlined that this proposal was unable to align commercial policy with comitology procedures, particularly in the part relating to trade policies, which damages European businesses at a time of serious crisis, creating fresh unemployment and a new wave of relocations.
Without suitable rules against counterfeiting, there is no point talking about measures to relaunch the European economy.
Madam President, I am going to put this as simply as I can. Irish taxpayers and EU taxpayers are being gouged in order to prop up the European banking system and the single currency. Yesterday, the House of Commons in my country voted through a bilateral loans package to Ireland which was supported, I think, by sincere and generous MPs thinking that they were helping a friendly country.
But you do not help an indebted friend by pressing more loans on him at a ruinous rate of interest. Ireland has been ruined by the single currency. Between 1998 and 2007, it had real interest rates of -1%. Every Irish economist could see the crash coming but there was nothing they could do about it because there were no longer any Irish interest rates. There were no rates to be raised. Now, when the crash comes, it is worsened by the inability to devalue. A nation is being condemned possibly to a generation of deflation, debt and emigration so that we can keep this project of ours alive.
Instead of helping to bail out the euro in Ireland, we should be helping Ireland to bail out of the euro and to re-establish its own currency, possibly with a temporary link to sterling, allowing it to pay off its loans and to re-establish itself as an independent and prosperous state.
(RO) Madam President, I would like to begin by congratulating Mrs Andrikienfor her efforts in drafting this report. I would also like to say that I voted for Amendment 25 in its entirety as I feel that the climate of impunity in Russia is extremely dangerous.
The European Union's intention is to defend on the international stage the same principles which also guide it internally, namely, democracy, the rule of law and human rights. In any case, it is perfectly clear that numerous human rights activists have been killed in recent years, which raises a question mark over the development of genuine democracy in Russia.
The message we wanted to convey to the Russian authorities via Amendment 25 is the urgent need to investigate the death of Sergey Magnitsky. The response from the authorities in Moscow to this initiative actually shows that the Russians are listening to the messages from the European Parliament. This is yet another reason for us to condemn vociferously the lack of any investigation into this case. We call on the Council to monitor this matter closely and to take the necessary measures, failing any progress.
(PL) Madam President, the European Union stands up for the weakest members of society and those who suffer discrimination, and helps the poorest and those who are in need. We award the Sakharov Prize to recipients from around the world. However, the European Union frequently fails to enforce respect for human rights within its own territory. I would like to draw your attention to the continuing problem of discrimination against minorities, including the Polish minority in Lithuania, an EU Member State which is a signatory to international agreements and treaties on the protection of human rights and minorities. The Lithuanian Parliament was to take a decision today on whether to limit opportunities to receive education in a minority language. It has postponed the decision to the near future.
Once again, I call on the Members of the European Parliament, the President of Parliament and the European Commission to ensure that observance of the principles of democracy and respect for the rights of minorities is enforced effectively in the EU Member States. Limits placed on the number of hours of mother-tongue instruction in schools and measures aimed at closing Polish schools in Lithuania are nothing other than discrimination against a national minority.
Madam President, I also supported Amendment No 25, especially the second part where the European Parliament suggests considering 'imposing an EU entry ban for Russian officials involved in this case, and encourages EU law enforcement agencies to cooperate in freezing bank accounts and other assets of these Russian officials in all EU Member States'.
I think that this is an absolutely crucial issue for both Russia and the European Union, and I strongly encourage the Commission and the Council to follow the advice of the European Parliament. The powers of the European Parliament have recently been increased. It is now time to stop declaring and act instead, causing real pain and trouble to those responsible for human rights offences.
I think Russian and European Union cooperation can only have real prospects if a transparent solution is found to the Magnitsky and Khodorkovsky cases and those responsible are punished.
(FI) Madam President, I voted for Mrs Andrikienė's report. I think that it is very important that we speak about human rights issues and bring them to the foreground. This lies at the heart of the European Union.
We must also ensure that we practise what we preach. This is perhaps something of a problem. Of course, we have a lot of resolutions, but the challenge is how to live up to them.
It all starts with practical realities. Perhaps I should have had the floor to raise a point of order on the matter regarding Mr Arlacchi's report. There were a good 50 on that side of the Chamber who stood up. My colleagues and I counted them. We found out that there were fewer than 40 of them, so no action resulted. If we treat some people in this way in this Chamber, people whose opinions are perhaps contrary to our own or those of the majority, there is no real justification on our part for criticising countries where there is a democratic deficit.
We in the European Union have to be very careful to ensure that all the work we do here is in accordance with the law, EU regulations and all the legal provisions on human rights. That is why I believe that there is room for improvement here, so that we can be credible when we explain these issues to Russia and the rest of the world. We must ourselves ensure that we are not discriminating against any one minority. Everyone who works in the European Union must have the opportunity to enjoy full human rights.
(NL) Madam President, in this debate, Parliament is once again following an all too familiar course. American NATO troops make a mess in Afghanistan and the European Union then has to step in as guardian angel and take the initiative on the issue.
What is then the standard reaction of many in this House: if the EU did just a little bit more, then everything would be fine again! President, this line of thinking gets one stage worse, if you read paragraph 63 of the report which recommends the involvement of Iran in helping to bring about a solution to the problems in Afghanistan. Madam President, I had to read this three times just to make sure I had not imagined it, but it really is there: 'recommends the involvement of Iran'! I have rarely come across a proposal as strange as this. This is tantamount to using Beelzebub to exorcise the devil. I have therefore voted emphatically against this report.
Madam President, I had the honour of visiting Afghanistan earlier this year with British forces. I met not only our own servicemen, but soldiers from Estonia and Denmark who are sharing their camp. I would like to begin by saying that I cannot adequately express my gratitude to the men and women from various of our Member States, as well as our allies overseas, who are pouring their energies into trying to bring peace to that unhappy, if beautiful, land.
I would just like to say one thing about this report. We seem to be making one error as a Western alliance, which has to do with our policy of eradication of poppy. Members here who represent rural constituencies will know that there is no one on earth more conservative than the small farmer, but by our policy of razing poppy crops in Afghanistan, we have taken a population that used to have a strong interest in order and property and turned them into badmashes, into brigands, because of our policy of destroying a crop for which there is a market: there is a worldwide shortage of opiates and morphines.
If we could only restore property rights, we would begin to give Afghanistan the basis of a flourishing civil society with an independent magistracy and, in due course, representative government.
Madam President, I voted against the resolution establishing a permanent crisis mechanism for the eurozone, because in Ireland and Greece, we see the reality that such mechanisms are to bail out a crisis-ridden financial system dominated by speculators and assorted profit-seeking sharks at the expense of working people, pensioners and the poor.
Today in Brussels, the European Council will most likely decide to amend the Lisbon Treaty to give itself more powers to impose strict conditionality on any financial assistance given to Member States, thus institutionalising the doctrine that society must pay for the crisis. I warn the Irish Government not to think it can foist this change to the Lisbon Treaty on the Irish people without a referendum. The Irish Government has already turned our country into a vassal state of the IMF, which is acting blatantly on behalf of the speculators and the financial markets. We demand a referendum on any change to the Lisbon Treaty so the Irish people will have the opportunity to resist being turned into full-time serfs of the financial markets.
Written explanations of vote
I voted for the Commission proposal to expand the original concept of the European Heritage Label from an intergovernmental action to a formal EU action as a contribution to a stronger European identity. I voted in this way because I believe that the proposed purpose of this label should not be just the goal of promoting the internal cohesion of the European Union but also of demonstrating European unity and values outside its borders. The label should be evaluated and put into practice following effective demonstration of the results within the EU.
I voted for this resolution on the Commission's proposal to use the European Heritage Label as a tool, among other more efficient ways, to fill in the gap between the European Union and its citizens, as a way to stress that European history is the result of the diverse, yet rich and complementary, common cultural heritage. I agree that the decision of the Member States to place the European Heritage Label within the framework of the EU will not only help increase its visibility, prestige and credibility, but will contribute to achieving long-sought ideals of cohesion and solidarity among European citizens. I support the rapporteur's position that, owing to the symbolic value of the label as a contributory vehicle towards European integration, transnational sites should be favoured since they promote commonalities; they promote networking and encourage cooperation and collaboration between States or regions. I believe that the idea of a European Union Heritage Label that aims to increase European citizens' sense of sharing a common heritage (through knowledge of history and participation in activities that promote intercultural dialogue) and envisioning the building of the EU as a long and ongoing process is a step in this direction.
In 2007, several European Union Member States came together to create a European Heritage Label. That initiative was intended to 'strengthen the support of Europeans for a common European identity and to promote a sense of belonging in a common cultural space' by selecting a certain number of special sites across the continent. In 2008, the Council of the European Union presented the Commission with its conclusions, inviting the Commission to submit a legislative proposal that would enable us, as was the case with the European Capitals of Culture initiative, to turn this intergovernmental initiative into a real European Union label. Following the Council's suggestions, the Commission then instigated an impact assessment and public consultation. After that consultation, the Commission issued a proposal for a decision of the European Parliament and of the Council establishing a European Union action for the European Heritage Label. That is the text I supported.
I voted for this report because European history is the result of the diverse, yet rich and complementary, common cultural heritage. This demonstrates once again that the EU is rooted in strong values such as freedom, democracy, respect for human rights, cultural diversity, tolerance and solidarity. Owing to the widely recognised contribution of European culture to the world, the European Parliament approves of the idea of a label which would extend beyond the borders of the European Union and which could be used as an ambitious tool serving external policies. In order to achieve its political goal, the new European Heritage Label should focus on the symbolism and/or educational value of heritage sites. Furthermore, it should insist on close cooperation among the labelled sites so as to share best practices and initiate common projects. I would like to stress that the decision of the Member States to place the European Heritage Label within the framework of the EU will not only help increase its visibility, prestige and credibility, but will contribute to achieving long-sought ideals of cohesion and solidarity among European citizens.
One of the things Europe is very rich in is cultural diversity, which is perfectly reflected in the diversity of its cultural, artistic, architectural and linguistic heritage. It is this diversity, along with a rich history and a great respect for heritage and its preservation, that makes Europe a unique place. However, although we all share a very rich and comparatively small area, the truth is that, in many cases, we are not very close to or interested in each other. I therefore think that this initiative could lead to closer ties between European citizens and increase knowledge of European heritage and the common values that we all share, making Europe a truly diverse union.
In general, the amendments proposed by the rapporteur have improved the Commission's initial draft. However, there are also some negative aspects. Regarding the promotion of multilingualism, the amendments proposed by the rapporteur do not touch on the central issue and therefore fail to correct the serious flaw in the original proposal. Indeed, real and effective promotion of multilingualism is achieved, not 'by using several languages of the Union', but rather by using the various languages of the Union. However, what is more important than the report's specific objectives are the misconceptions underlying this concept. The European Heritage Label (or European Union Heritage Label) is based on developing the fallacy of a single European identity and a single European culture based on values such as freedom, democracy, etc.
There is no single 'European cultural heritage'. Europe's entire cultural history, like its entire history overall, is not just built on diversity and admirable creative and progressive energy, but also on violent, antagonistic conflicts, on intolerance, and on multiple strands and contexts of cultural domination. The field of heritage is particularly sensitive because of its intimate association with history, which is cause for serious concern that this will feed into the worrying processes of rewriting history that we have been witnessing recently.
The image of the European Union and its institutions in the eyes of its citizens is a matter of vital importance. Unfortunately, poll results show that a sense of European identity and unity is becoming increasingly rare among the European public, and the situation is the same for trust in the EU institutions. Promoting knowledge of our common history and common cultural roots may be particularly helpful in the process of bringing the EU closer to its citizens, and also in building a sense of cohesion and solidarity between them. The new European Heritage Label may be helpful in just this respect. Streamlining procedures and standardising the criteria for awarding the label will make it more prestigious and improve the EU's image, as well as increasing its citizens' trust in institutions such as the European Parliament.
Today, I voted in favour of the report on a proposal for a decision of the European Parliament and of the Council establishing a European Union action for the European Heritage Label. I believe that this is an interesting and valuable initiative which will help promote European culture and achievements and contribute to the development of tourism and individual regions. It is to be welcomed that we have emphasised, as Parliament, that the European Heritage Label will act as a complement to other cultural heritage initiatives, such as the UNESCO World Heritage List and the Council of Europe's Cultural Routes, and not duplicate these initiatives.
in writing. - I welcome the Commission's proposal to use the European Heritage Label as a tool, among other more efficient methods, for bridging the gap between the European Union and its citizens; as a way of stressing that European history is the result of the diverse, yet rich and complementary, common cultural heritage; and as a means of appreciating that the EU is rooted in strong values such as freedom, democracy, respect for human rights, cultural diversity, tolerance and solidarity. The Member States' decision to place the European Heritage Label within the framework of the EU will not only help to increase its visibility, prestige and credibility, but will also contribute to realising long-sought ideals of cohesion and solidarity among European citizens.
We are cheered by the Commission's proposal to use the European Heritage Label, together with other initiatives, as a tool to bridge the gap between the European Union and its citizens; as a way to stress that European history is the result of a diverse, yet rich and complementary, common cultural heritage. It represents an appreciation that the EU is rooted in strong values such as freedom, democracy, respect for human rights, cultural diversity, tolerance and solidarity.
The decision of the Member States to place the European Heritage Label within the framework of the EU will not only help increase its visibility, prestige and credibility, but will contribute to finally achieving, on a large scale, the long-sought ideals of cohesion and solidarity among European citizens, creating a common European identity and increasing their interest in the Union and its origins - two fundamental challenges for the European institutions.
The new label must, however, focus on symbolism and educational value, rather than on the beauty of a site, and must insist on close cooperation among the labelled sites so as to share best practices and initiate common research and development projects.
Alongside other initiatives, the European Heritage Label is a additional way of bringing the European Union closer to its citizens and strengthening their sense of belonging to Europe. It will also enable us to further their understanding of the common history and heritage of Europe. The label will help encourage multilingualism and dialogue between cultures, and will support the establishment of networks aimed at promoting European heritage. It will stimulate economic attractiveness, particularly through cultural tourism. By supporting this label, we will improve multicultural dialogue.
It seems to me that the effectiveness of the European Heritage Label is open to question precisely because Member States can decide for themselves whether or not to participate in the scheme. In addition - and here I agree with the rapporteur - the proposed selection criteria and the large number of sites that could acquire the label mean that quality and prestige could be lost. Close cooperation with existing initiatives in the area of cultural heritage, such as UNESCO World Cultural Heritage, may be a more effective approach. I did not vote in favour of the report because it does not deal in sufficient detail with the need to introduce a cultural heritage label based on the specified objectives.
The decision to place the European Heritage Label within the framework of the European Union will ensure that citizens' sense of belonging to the European Union will increase, stimulating ideals of cohesion, solidarity and integration. I voted for the report on the European Heritage Label because Europe has set itself the goal of creating a common identity, bringing the EU closer to its citizens through awareness of this rich and diverse historical and cultural heritage with which everyone identifies and through which young people can learn and find out about their own identity, sharing it with the other young Europeans. Formalising the label will also help promote those places that have made history in the creation of Europe.
I enthusiastically welcome the proposal for a European Parliament and Council decision establishing a European Heritage Label. The goal of creating a joint European identity and promoting the Union's interests is crucial to peace and social cohesion.
The proposed measure of promoting European heritage using a transnational website appeals to young Europeans and could encourage them to find out more about the continent's history, to familiarise themselves with multinational heritage and shared cultural heritage, and to find out more about the people and ideas that led to the creation of the European Union itself.
This measure is of high symbolic and educational value, and will present European history and culture as a whole. I support the intentions expressed in the report of safeguarding the European Parliament and Council's effective participation in selecting the sites and content presented, so as to ensure that the initiative is very transparent and democratic.
I congratulate Mrs Paliadeli on her excellent work. The European Parliament has today given the green light to the European Heritage Label, a register of historic sites whose importance transcends national borders. The European Union has around 500 million inhabitants, who mostly feel that they are, first and foremost, citizens of their countries of origin, and not European citizens. The lack of a strong European identity can be seen as an obstacle to European integration, but it is not at all surprising. The European continent is a vast patchwork of languages and customs, and the differences between the countries that form it are often more obvious than the common threads.
This initiative will enable the sense of belonging to Europe to be strengthened, as well as creating greater cohesion between citizens of different countries. This is why it is important to highlight the places that celebrate and symbolise European integration, as well as those that celebrate the ideas and values of the European Union. In addition, just like the sites on the UNESCO World Heritage List, those bearing the European logo ought to attract more tourists, with beneficial effects for the local economy.
in writing. - The formation of a joint European identity and the growth in interest in the European Union and its genesis are challenges with which the European institutions are faced in their bid to achieve broad cohesion and solidarity. There certainly are other, more radical and obvious ways to enhance the Europeans' faith in the European Union and its leaders (the recent financial crisis has shown that there is still much to be achieved at the upper levels of the administration). However, knowledge of the history of our continent, familiarity with its multinational, yet common cultural heritage, and stepping up the education of the younger generation in the ideas and people who led to the building of the European Union may actually contribute to bridging the gap between the EU and its citizens.
As a member of the Committee on Culture and Education, I voted in favour of Parliament's resolution on a proposal for a decision of the European Parliament and of the Council establishing a European Union action for the European Heritage Label. The idea of establishing an EU label is important from the point of view of making citizens more aware of the European Union's history and cultural heritage, and of building a European identity and links between countries.
By selecting sites in the individual Member States which have applied to be granted the EU's European Heritage Label, we will make people more aware of the fact that Europe's history affects all of us, regardless of where we live, our language or our culture. Changing the European Heritage Label into an EU initiative will help make it more credible, visible and prestigious. This, in turn, may translate into economic and social benefits, inter alia, by making the sites awarded the label more attractive to tourists. Selecting sites to be awarded the label will also help to increase the younger generation's interest in, and knowledge of, the ideas and peoples of Europe, and, in so doing, will bring Europe's inhabitants closer together.
The European Heritage Label initiative is intended to promote the cities, people and activities that have contributed to the process of European integration. Its aim is to make citizens more aware of the fundamental values, such as democracy, solidarity, cultural diversity and tolerance, upon which our Community is based. The list of sites awarded a European Heritage Label will act as a kind of map of our continent's traditions and culture, and a map of places that have played a key role in forming the European identity. Europe's common, yet diverse heritage can strengthen its citizens' sense of this identity, and strengthen European cohesion. This initiative will create a platform for cooperation between the countries and regions of Europe. Furthermore, it may have a positive impact on the tourism sector, by helping to make regions more attractive and, at the same time, improving their economic situation. I agree that this scheme should become an official initiative under the auspices of the EU, as this will make it more widely recognised, credible and prestigious. The increased visibility of the scheme will make it possible for a greater number of citizens to identify with the labels, which symbolise and commemorate European integration.
The scheme should operate in parallel and as a complement to UNESCO's international scheme and the European Capitals of Culture, since the European Heritage Label operates on the level of educational and symbolic values and, to a lesser extent, aesthetic and architectonic qualities. We should search for ways to strengthen citizens' sense of belonging to Europe.
I consider European values, such as the Old Hungarian runic script, to be of great importance, and their recognition and appreciation through awards to be indispensable. In this case, however, we must preserve the tradition of giving this award to values actually located within the EU. It is unacceptable to extend it to third countries, as in doing so, we would only duplicate the UNESCO World Heritage List. On the other hand, I hope that this award will help us return to traditional European values, and awarding the label will truly be an expression of recognition. I abstained because of the abovementioned contradictions in the report.
I voted for the recommendation on the conditions for Swiss participation in the Youth in Action programme and in the Lifelong Learning programme because I consider it a positive factor in European youth strategy; this is because it is a stage in the cooperation process with this country on sectoral policies within the European Union. As Switzerland is willing to participate in human, economic and social terms in this project involving young people, the European Union can only benefit from including the young people of third countries like Switzerland in the process of raising awareness of the EU integration process amongst the younger generations.
I voted for this recommendation because I have no doubt that the EU's cooperation with Switzerland in the fields of EU education, science and youth affairs will be of mutual benefit to the improvement and effective implementation of policies in these fields. Switzerland participating in the 2007-2013 'Youth in Action' and Lifelong Learning programmes will give these programmes an additional impetus and will create opportunities for participant exchanges, for sharing experience, while, at the same time, preserving financial and other EU interests.
The 'Youth in Action' programme is intended to develop and support cooperation in the European Union youth field. It aims to encourage the participation of young people in public life, particularly those with fewer opportunities or with disabilities, and foster initiative, enterprise and creativity. In turn, the programme for education and lifelong learning helps to develop the Union as an advanced knowledge-based society in accordance with the objectives of the Lisbon strategy. Supporting and complementing the action of Member States, it aims to encourage exchanges, cooperation and mobility between Community education and training systems so that they become a worldwide reference for quality. Switzerland, which is not an EU Member State, does not currently take part in these actions. I think that the opposite should be the case, and that we must include our Helvetian neighbours in these policies, in the context of an open Union. That is why I voted in favour of this legislative resolution that embraces Switzerland in these important actions.
I voted for this recommendation prepared by the European Parliament because I approve of the Council's draft Decision on Switzerland's participation in the 'Youth in Action' and Lifelong Learning programmes. Although it has chosen not to join the European Economic Area, Switzerland is nevertheless cooperating closely with the European Union in the fields of education, training and youth affairs. This agreement is appropriate because Switzerland is committed to complying with the conditions and provisions laid down by the European Commission. Furthermore, projects and initiatives submitted by participants from Switzerland will be subject to the same conditions, rules and procedures as are applied to projects from Member States. Switzerland will conform to EU financial control and audit provisions. In accordance with the bilateral agreement, Switzerland will establish a National Agency to coordinate implementation of the programmes at national level and will make an annual financial contribution to each programme (in 2011, EUR 1.7 million to the Youth in Action programme and EUR 14.2 million to the Lifelong Learning programme).
Cooperation with Switzerland on education matters is an important step in EU-Switzerland relations. The two programmes in question support lifelong learning and the inclusion of young people in European integration, through tolerance and solidarity between young Europeans. The agreement between the Commission and Switzerland is adequate, given that Swiss participants in these programmes apply on an equal footing with all other young Europeans, and that Switzerland is committed to adapting to European rules and their supervision, as well as to contributing to both programmes financially.
in writing. - I welcome the adoption of this report in my capacity as the Chairman of the European Parliament delegation for relations with Switzerland. The European Commission, the European Parliament and the Member States of the European Union agreed to establish the 'Youth in Action' programme, which puts into effect the legal framework to support non-formal learning activities for young people. The aim of this proposal is to provide for the participation of Switzerland in the Youth in Action and Lifelong Learning programmes. Switzerland is the only European country to take part in these programmes without being a member of the EEA, a candidate or a potential candidate country. Although it has chosen not to join the European Economic Area, Switzerland has shown sustained interest in closer cooperation with the EU in the education, training and youth fields.
We are all very much aware that a good education system which ensures that young people receive the best possible education is enormously important for every country. A good level of qualifications, knowledge and education has a direct impact on culture and the labour market and, as a result, citizens' standard of living. Each country wants to be proud of its young people, and each young person wants the opportunity to get to know new cultures and languages and to acquire professional experience abroad. The European Union can be proud of its well-developed student exchange system and of its open labour markets, which mean that every young European has a great many opportunities for intellectual and professional development. Switzerland's participation in the 'Youth in Action' programme demonstrates that cooperation with the European Union, particularly in the field of education, is of great importance to the country. We should not prevent young Swiss citizens from enjoying the privileges and possibilities of a Community education.
The attention being focused on education and training, on research and, in particular, on the resource provided to the European Union in its young people, is steadily growing. By providing new learning opportunities, we want to offer our citizens more chances. Education, training, cultural, research and youth programmes are a key element in this strategy. The aim of the 'Youth in Action' programme is to inspire a feeling of active European citizenship, solidarity and tolerance among Europeans, from adolescence to adulthood.
The programme promotes mobility both inside and beyond the EU's borders and encourages the inclusion of all young people, irrespective of their educational, social and cultural background. As a member of the Delegation for relations with Switzerland and Norway, I voted for this report as I think that the agreement signed between the Commission and the Swiss authorities is completely appropriate and in their mutual interest. This will enable us to help as many young people as possible acquire new skills and offer them learning opportunities with a European dimension.
in writing. - Although it has chosen not to join the European Economic Area, Switzerland has shown sustained interest in closer cooperation with the EU in the education, training and youth fields. Initially, the legal bases for the EU education, training and youth programmes did not provide for participation by Switzerland, but this changed in 2006 when Parliament and the Council adopted decisions establishing the 2007-2013 Youth in Action and Lifelong Learning programmes. In February 2008, the Council authorised the Commission to open negotiations about Swiss participation in the two programmes. An agreement was reached in August 2009 and the Council has already adopted a decision approving its signature and provisional application from 2011. I supported this proposal.
The participation of Switzerland, a country that chose not to be a part of the European Union, in the 'Youth in Action' programme and in the action programme in the field of lifelong learning cannot be ruled out a priori, but should be carefully evaluated. I therefore support the terms of the agreement reached between the Commission and the Swiss Government, so I voted for the report by Mrs Pack. It is right to grant the benefits of the programmes to Switzerland, but it is also right to safeguard all the financial and other interests of the European Union.
Although not a Member State of the European Economic Area, Switzerland has continued to show interest in cooperating more closely with the Union in the field of education, training and youth. The conclusion of this agreement on Switzerland's participation in the 'Youth in Action' programme and the action programme in the area of education and lifelong learning is a very positive consequence of that. Indeed, the notion of education and lifelong learning is vital to the competitiveness of the knowledge-based economy.
It can be applied to every level of education and training; it concerns every stage of life and all the different forms of learning. We must develop and strengthen exchanges, cooperation and mobility. Furthermore, it is important to encourage young people to take part in public life, particularly those with fewer opportunities or with disabilities, and to foster initiative, enterprise and creativity in order to promote a sense of active European citizenship, develop solidarity and encourage tolerance.
Understandably enough, Switzerland, which provides some of the financial backing for the 'Youth in Action' and Lifelong Learning programmes, now wishes to participate in these programmes. In the spirit of learning, it would also be a positive development if the EU were to take a leaf out of Switzerland's book when it comes to direct democracy. When the Swiss population decides against the erection of minarets, this decision is accepted. Likewise, the recent initiative on the deportation of foreign criminals. The Swiss authorities are aware that when the people say 'no', they mean 'no' so that they do not simply continue to hold ballots until they get the result they want, then express surprise at a drop in voter turnout. The Swiss example should give us pause to reflect on the concerns that people have. I cannot fully agree to the regulations described in this report, which is why I have voted against it.
I voted for the recommendation on the draft Council decision on the conclusion of the agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the Youth in Action programme and in the Lifelong Learning programme (2007-2013), because I believe that the agreement negotiated with the Swiss authorities by the Commission is fairly positive, increasing the programme's benefits in Switzerland and safeguarding the European Union's interests, not least its financial interests.
Today in plenary, we voted on the draft legislative resolution concerning the participation of Switzerland in the 'Youth in Action' programme and in the action programme in the field of lifelong learning. Although it has chosen not to join the European Economic Area, Switzerland has repeatedly shown its interest in closer cooperation with the European Union in the education, training and youth fields. Through this recommendation, we have concluded an agreement between the EU and Switzerland, granting the latter the possibility of participating in the 'Youth in Action' programmes and programmes in the field of lifelong learning.
in writing. - Although it has chosen not to join the European Economic Area, Switzerland has shown sustained interest in closer cooperation with the EU in the education, training and youth fields. Initially, the legal bases for the EU education, training and youth programmes did not provide for participation by Switzerland, but this changed in 2006 when Parliament and Council adopted Decisions establishing the 2007-2013 'Youth in Action' and Lifelong Learning programmes. In February 2008, the Council authorised the Commission to open negotiations on Swiss participation in the two programmes. An agreement was reached in August 2009 and the Council has already adopted a Decision approving its signature and provisional application from 2011. Under Article 218(6) of the TFEU, the Council has to obtain the consent of the European Parliament before the agreement can enter into force. The Parliament and Council Decisions establishing the 'Youth in Action' and Lifelong Learning programmes, adopted in 2006, already provided in principle for Swiss participation. The agreement negotiated with the Swiss authorities by the Commission is quite adequate: it extends the benefits of the programmes to Switzerland, while safeguarding the financial and other interests of the EU. The rapporteur therefore recommends that Parliament approves the draft Council Decision.
Switzerland is a country which has to contend with the problem of unequal access to higher education, despite having excellent education programmes. Let us hope that cooperation with the EU will mean that young Swiss people, particularly those from the immigrant population, will have a better chance of accessing education. Member States' experiences of programmes facilitating educational exchanges for young people show clearly that they not only promote a good education, but also play a positive role in terms of European integration thanks to acquisition of the languages, cultures and traditions of individual countries. At the same time, the Lifelong Learning programme represents an excellent opportunity to draw attention to the role of women in Switzerland. The country was the last in Europe to grant women the right to vote in federal elections, in the 1970s, and for a long time, women have constituted a social group which finds it difficult not only to participate fully in civil society, but also to access education and professional self-fulfilment.
Today, middle-aged women wishing to join the labour market are often faced with the problem of a lack of qualifications or experience, since a considerable number of them stayed at home in order to look after their families, due to the high costs of childcare.
The two reports on human rights in the EU and in the world represent a challenge to the workers who, as the capitalist crisis develops, are suffocating under the barbaric attack on their rights and life by the EU, capital and the bourgeois governments trying to get them to pay the cost of the crisis and save the monopolies' profits. It takes a great deal of cheek for the political representatives of capital to proclaim the EU as the guardian of human rights when it is in the process of adopting the new, even more reactionary NATO 2020 doctrine and is first in line when it comes to exploiting the people and natural resources and supporting puppet and reactionary regimes. At the same time, in all the Member States of the EU, labour and social rights acquired in hard, bloody fights are being slaughtered, grassroots and labour struggles are being savagely repressed, the immigrant hunt and racism are on the rise, fundamental grassroots freedoms and democratic rights are being restricted and communist parties are being outlawed and communist symbols banned in a series of countries. The standard references to alleged infringements of human rights in Cuba and other countries putting up resistance to the imperialist plans are raw threats, coercion and pressure to break the will of the people, so that they abandon their rights to freely decide their own fate.
Traditionally, the plenary session in December is partly devoted to human rights. One of the ritual events that punctuate the session, apart from the awarding of the Sakharov Prize, is the adoption of the resolution on Parliament's annual report on human rights in the world and the European Union's policy on the matter. One of the Union's international commitments is indeed to promote democracy and human rights around the world. The report this year notes the continuation of grave violations in this area and a situation aggravated by the economic crisis, climate change, new technologies and the fight against terrorism. It recommends that the objectives of the Treaty of Lisbon be implemented, in particular, through the new European External Action Service. Mrs Andrikienė, rapporteur of the text, states that the priority of a consistent European foreign policy should be to promote democracy and human rights.
I voted in favour of the annual report on human rights in the world 2009 and the European Union's policy on the matter, because it examines, assesses and, in specific cases, provides an analysis of the European Union's work in the field of human rights and democracy and future challenges. As far as violence against women is concerned, the European Parliament expresses its deep concern about the entrenched gender-based discrimination and domestic violence in several countries, and points out that women living in rural areas are a particularly vulnerable group. I therefore approve of Parliament's requirement that women's rights be explicitly addressed in all human rights dialogues and, in particular, the combating and elimination of all forms of discrimination and violence against women and girls, all forms of harmful traditional or customary practices, for example, female genital mutilation and early or forced marriage, all forms of trafficking in human beings, domestic violence and femicide, exploitation at work and economic exploitation. As millions of children are still victims of rape, domestic violence and physical, emotional and sexual abuse, I agree that the EU must urgently take additional measures against child labour, and should apply more efficiently the instruments at its disposal.
The role of the European Union as a human rights defender is a fundamental characteristic which the institutions must not relinquish and which must be maintained as a priority of diplomatic work. Annex I of this report is the best proof of this, as it lists all the situations in which there have been human rights violations that we in Europe have denounced or have not shirked from condemning; from Afghanistan to Somalia, from Russia to Iran. We do not turn a blind eye or bury our head in the sand, even when strategic partnerships are at stake, because individual interests cannot be put before defending freedom and human rights.
In my opinion, the Union's position must remain as follows: interventionist and courageous, fighting for human rights and democracy.
This report is part of a recurrent exercise in pure hypocrisy by the majority, dominated by the right and by social democrats, who claim the role of 'ambassador' for the defence of human rights. This is an exercise that is unmasking itself as it goes through the obvious contradictions that it contains, not least in making use of an alleged defending of human rights to promote intervention in countries where its own interests are at stake, whitewashing its allies and supporting them, particularly the United States.
Examples of this include the case of the so-called CIA flights and the complicity of many EU countries' governments in the kidnapping, torture and illegal transfer of prisoners to Guantánamo Bay and the continued occupation of Afghanistan by NATO forces and the successive massacres of civilian populations under the pretext of combating terrorism. Further examples include the upholding of Israel's policy of apartheid over the people of Palestine and support for Morocco's continued occupation of Western Sahara. and support for the illegal US blockade of Cuba, condemned by the United Nations General Assembly on 18 consecutive occasions. These policies, like the majorities promoting them, leave a bad taste in the mouth: the time is coming when the people will be able to reject them.
in writing. - The directive on preventing and combating trafficking in human beings aims at creating a more hostile environment for the human traffickers by punishing the criminals and guaranteeing stronger prevention and protection of the victims. It is unacceptable that human trafficking is still a state of fact in Europe affecting hundreds of thousands of people mostly from vulnerable social groups, such as minorities, women and children for reasons of sexual exploitation, forced labour, modern-day slavery, and others. I strongly condemn all exploitation of victims of human trafficking and therefore, I am in favour of strengthening protection of the victims and introducing higher sanctions for the traffickers. Improving the cooperation between EU countries and strengthening the coordination between various institutions and organisations at European, national and regional level is of particular importance for the successful implementation of the directive. The EU should use its international relations to commit its partners to curb human trafficking and ensure that the rights of the victims are respected worldwide. Moreover, it should include in its political dialogues with non-EU countries policy norms, standards and principles of the international human rights system for combating and preventing trafficking in human beings.
in writing. - (LV) I am voting for this resolution and the proposal for a categorical demand to be made to the Russian authorities to bring the persons guilty of the murder of the Russian lawyer, Sergei Magnitsky, to justice, and I call on Parliament to consider the possibility of denying Russian officials involved in this case entry to the European Union, and of freezing these officials' bank accounts and other assets in all EU Member States. Such a demand would send a powerful signal to the Russian authorities that European Union citizens find the serious deficiencies in the Russian justice system, the selective application of laws in the interests of the authorities, and the fact that persons culpable of attacks on, or even the death of, the defenders of human rights, independent journalists and lawyers still remain unpunished far too often, to be unacceptable. This signal would confirm the EU's support for the defenders of human rights in Russia, who operate in especially difficult circumstances.
Observance of human rights is one of the EU's fundamental values, and one to which the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament pays particular attention, since it appears on the agenda of practically every meeting held by our group. It is important for Parliament as a whole also to devote its attention to this subject. We are seeing something of an improvement, albeit a slow one, in the situation throughout the world. There are still countries whose governments persistently violate human rights, yet there are also those where changes are afoot. The rapporteur's oral amendment reflected these positive trends in Russia. The situation in Cuba is, however, still a cause for concern, as demonstrated by the prize giving ceremony for the 2010 Sakharov Prize. I voted in favour of this report with conviction.
in writing. - The annual report on human rights is inevitably a backward-looking exercise but I nevertheless welcome it. This report deals with the period July 2008 to December 2009, just before the entry into force of the Lisbon Treaty. I warmly welcome Cathy Ashton's commitment to human rights and her assurance during the debate that human rights will be mainstreamed into the work of the EEAS. I hope this will mean that when we debate the human rights report next year, we will be able to report a more coherent and consistent approach to human rights by the EU.
This annual report aims to emphasise the European Parliament's strong determination and long-term efforts to defend human rights and democracy in the world through the development of an increasingly integrated and effective European policy capable of guaranteeing greater coherence and consistency across all policy areas, whether through bilateral relations with third countries or through supporting international and local civil-society organisations. In particular, we insist on the importance of conducting a thorough assessment of the human rights aspects of the European Neighbourhood Policy (ENP), which should notably address the coherence and efficiency of the existing mechanisms such as the Action Plans, Progress Reports, Human Rights dialogues and the decision-making process of upgrading relations with non-EU countries.
We should like to give greater visibility to the future accession of the European Union to the European Convention on Human Rights as an opportunity to prove its commitment to defending human rights inside and outside its borders. We therefore call on all Member States to support this and commit their citizens to it.
The report on human rights in the world 2009 and the European Union's policy on the issue form an extremely important tool to reinforce the role of the European External Action Service (EEAS) with regard to human rights policy. Indeed, these things have always been the hallmark that makes the European Union stand out in the world.
I agree with Mrs Andrikienwhen I underline that freedom of religion or belief constitutes, amongst all human rights, an essential and basic right that must be respected, and that conditions related to respect for human rights which feature in the bilateral agreements with non-EU countries need to be enforced more strongly and more effectively. It is therefore right to call on the High Representative to incorporate freedom of religion or belief into EU human rights policy and to give a thorough evaluation of the situation of freedom of religion or belief in the EU annual report on human rights. I am voting in favour of the report by Mrs Andrikienė.
The European Union needs to do whatever it can to ensure that the principles and freedoms governing human rights are applied, so that it can play a leading role in this sector. A special human rights service needs to be created and, more importantly, areas in which there are EU representatives need to be monitored by the Union. The European Union must also supervise and closely monitor infringements of human rights in its Member States.
I did not support this report since it does not deplore or criticise the EU's double standards regarding respect for and promotion of human rights, both in its Member States and in third countries with which it has special political and trade relations. As such, it does not state that EU governments have designed and implemented policies that are radically opposed to human rights in areas such as immigration, with mass expulsions and detentions based on race or security, allowing serious human rights violations such as detaining people illegally and transferring them to secret prisons where they are tortured.
The EU itself has adopted directives that are contrary to human rights, such as, for example, the Returns Directive, and it has initiated or developed special trade or political relationships with governments of countries such as Morocco, Colombia or Israel which systematically violate human rights. Although I appreciate the fact that for the first time, the human rights situation in the non-autonomous territories of the Western Sahara is included, I do not support this report due to the omission of all the above elements and of the negative impact on human rights of the EU free trade agreements, not to mention its unjustified and exaggerated criticism of countries such as Cuba and Venezuela.
The report on human rights in the world 2009 is very detailed and addresses a wide variety of issues. Unfortunately, I somehow get the impression that there has been a desperate attempt to pack in every possible issue here without following a clear strategy. The fact is that the promotion of democracy throughout the world must be an important issue for the Europe Union. However, this requires a clear approach and a definite, consistent strategy for resolving these problems, some of which are extremely difficult. Since there is no sign of such a strategy, I abstained during the final vote.
Although it is more than 60 years since the Universal Declaration of Human Rights was signed, there are still many places in the world where this Declaration is nothing but a piece of paper. Sadly, there are many such places in Europe too, a continent where the protection of human rights as one of the principles of democracy was born. The European Union, which we can boldly say leads the world in terms of human rights, is making significant efforts to ensure that at least minimum standards of human rights protection are guaranteed in other places around the world. I therefore congratulate my colleague, Mrs Andrikienė, for preparing a really comprehensive report, and for drawing attention to the complex situation worldwide. I hope that this report will contribute to improving the situation and that such reports will be shorter in the future.
I voted in favour of this year's European Parliament report on human rights because it includes both countries that are geographically near to and far from the EU. In the report, the EP calls on China - the country with the highest number of executions - to make its national execution figures public, and thus allow for transparent analysis and debate on the subject. This should encourage the country to hasten the abolition of this barbaric form of punishment. On the other hand, it is shameful that the death penalty is still being used to this day in the democratic United States of America. The report expresses concern about children involved in, or otherwise affected by, armed conflicts or even forced to take an active part in them. In my amendments to this report, which were adopted by the European Parliament Committee on Foreign Affairs, I urge the Commission and the Council to ensure that in relations with third countries, compliance with the EU Guidelines on Children and Armed Conflicts is mandatory. I also call for immediate steps to be taken by the EU and UN institutions to disarm, rehabilitate and reintegrate children who have taken an active part in wars.
I urge the North Korean authorities to make concrete and tangible steps towards improving human rights conditions. I urge Pyongyang to allow inspection of all types of detention facilities by independent international experts, and to allow UN Special Reporters to visit the country. I also call on the North Korean authorities to lift restrictions on the ability of international staff to monitor the distribution of aid, and to ensure that international aid reaches the needy.
This report on the annual report on human rights in the World (2009) and the European Union's policy on the matter details, exhaustively, human rights violations across the globe. The European Parliament's unshakeable determination and longstanding efforts to defend human rights and democracy across the globe by applying a firm and effective policy in defending human rights in the EU should be recalled here.
With the entry into force of the Treaty of Lisbon, a historic opportunity to deal with the gaps that still exist in EU policy on human rights and democracy is opening up. I therefore join the rapporteur in calling on the European External Action Service to comply fully with the objective and spirit of the Treaty of Lisbon, to ensure that respect for human rights and its promotion is at the heart of the various fields of intervention of Union external policy.
Yesterday, the European Parliament awarded the Sakharov Prize for Freedom of Thought to the Cuban citizen Guillermo Fariñas, who was absent. His chair was empty, because the Cuban Government would not have allowed him to return home. This is a shocking and symbolic example, serving as a brutal reminder that the human rights situation in the world is not improving. The practice of the death penalty close to home in Belarus, hangings and stonings in Iran, female genital mutilation in Somalia, mass rapes in the Democratic Republic of Congo, the murdering of journalists in Russia, 215 million children working, arbitrary detentions, unfair trials, censorship, and so many other barbarities that require the European Union to be steadfast and uncompromising.
The report adopted today requires us to put human rights at the heart of the European Union's external action, in its development, defence, trade, fishing, immigration and justice policies. The universality of these values must take precedence over geopolitics, once again cynically revealed on 10 December 2010 when 15 countries made a cowardly response to China's express request that they boycott the awarding of the Nobel Peace Prize to the Chinese citizen, Lu Xiaobo.
I should like to congratulate Mrs Andrikienon her excellent work. Parliament's annual report on human rights - this year in relation to 2009 - is a point of reference for all those interested in the issue. This edition is even more important, because it is the first since the entry into force of the Treaty of Lisbon, which grants the European Union greater powers in foreign policy. In fact, the greatest hope for human rights is the implementation of the Treaty of Lisbon in terms of foreign policy: The European External Action Service must reflect the priorities and the spirit of the Treaty.
One of the priorities of a coherent foreign policy should be the promotion of democracy and human rights. Lastly, I note that Parliament's annual report on human rights not only provides a long list of problems; it also suggests solutions. The report notes the abolition of the death penalty in several countries, the progress made on violence against women, the protection of children, the fight against torture, protection for human rights activists, the promotion of democracy and religious freedom, and so on.
in writing. - As usual, the final text has good and bad news. Among the positive points: First of all, the amendment in two parts relating to Magnitsky was adopted with a large majority (+318, -163 and 95 abstentions). S&D and ALDE amendments were all adopted (LGBT, death penalty/lethal injection). Two GUE amendments were adopted (equal access to healthcare/treatment and Colombia). However, among the negative points, we have to mention that the two amendments tabled by the rapporteur (EPP) relating to the EIDHR and the need to dedicate more projects to democracy instead of HR were adopted.
I voted in favour of Mrs Andrikienė's report because I believe that we need to stress once again that respecting human rights is the reflection of a modern society. All human beings are born free and equal, and it is clearly our duty to do everything possible to ensure that this is the case across the world. Notwithstanding the fact that the European Union's external policy has made some important strides in recent years, the road to adopting a shared and coherent policy for the promotion of human rights is still a long one.
First of all, the Council and the Commission need to improve the European Union's capacity for rapid response to violations in third countries. Beginning with the firm condemnation of the death penalty across the European Union, we need to strive to achieve and reaffirm human rights on a daily basis. In this vein, I should like to conclude by noting that, as Mahatma Gandhi said, the protection of human rights is the necessary precondition for peace. This should never be forgotten.
The report on the annual report on human rights in the world in 2009 and EU policy on the matter provides a near total overview of human rights problems across the world. The report also takes up new types of human rights issues, such as human rights protection and the fight against terrorism. Thanks to the amendments of the Group of the Greens/European Free Alliance, a chapter has been included on the role of human rights in the newly-established European External Action Service (EEAS). This is very important given the fact that, as a new instrument, the EEAS is able to provide us with an opportunity to review the EU's human rights policy and to defend human rights worldwide in a more coherent and decisive way. I therefore support 100% the proposal to appoint a high representative, who, together with his/her service, will coordinate the Union's human rights policy on a permanent basis. The core message is clear: human rights should occupy a central place in the foreign policy of the European Union. There is still a long way to go, but Parliament will keep its finger on the pulse. That is an exceptionally positive thing.
I voted for the report on a new strategy for Afghanistan. I believe that international aid should be channelled directly to the Afghan authorities, thereby circumventing intermediaries. Regarding the peace process, the EU's role should allow the Karzai government to be autonomous in choosing its dialogue partners, while insisting on the following prerequisites: banishing al-Qaeda, eradicating poppy cultivation, and a willingness to establish basic respect for fundamental human rights. As for the professional training of the police force, I agree with the objectives of focusing not just on increasing the number of police officers and soldiers, but mainly on training, on organisation, and on the relations of police forces with parallel judicial institutions.
in writing. - I voted in favour of this resolution and supported a pragmatic approach towards Afghanistan and the new counter-insurgency policy which is geared to protecting the local population and rebuilding areas where security has been ensured. The new counter-insurgency policy must be given time to show results, there should be a political solution and negotiations with all sides should take place. I am convinced that any long-term solution must include concrete measures for the eradication of poverty, under-development and discrimination against women, enhancing respect for human rights and the rule of law, strengthening reconciliation mechanisms, ensuring an end to opium production, engaging in a robust state-building exercise, and fully integrating Afghanistan into the international community, as well as banishing al-Qaeda from the country. We have to pay tribute to the servicemen and women of all the Allied Forces who have lost their lives in defending freedom, and to express condolences to their families, as well as to the families of all innocent Afghan victims.
The situation in Afghanistan is still a concern. Almost 10 years after the Western coalition drove the Taliban from power, peace and prosperity are still far from being a daily reality for Afghans. The strategy used for years in the country is flawed and must be changed. The Union must assert its views on the subject and take note of the failure of the United States' military policy in the region. Our troops are bogged down, and no hope of exit seems possible under such conditions. For these reasons, I supported Parliament's resolution calling for a new strategy for Afghanistan. The system that has been in place until now must be changed. We have to tackle corruption and waste so that international aid can at last fulfil its role. Peace will return through civil action. The coalition needs to be stricter when controlling these funds. On the other hand, we must stop interfering in Afghan affairs. The Afghan Government must be free to find its modus vivendi with all the groups that make up Afghan society. The path to development is still long, and we must not endanger these fragile balances.
I abstained during the vote on the report on the new strategy for Afghanistan. The report does indeed contain several positive points and it acknowledges the highly unfortunate aspects of the current situation and the responsibility of the international community, especially NATO, the EU and the Member States, which are involved in various ways in the war in Afghanistan and the 'management' of its 'reconstruction'. The report also highlights the fact that the distribution of money and international aid does not reach the Afghan people. It also illustrates how negative and absurd it is for foreign troops to remain in Afghanistan, given that, apart from the human victim aspect, it proves that the situation has worsened in terms of the poverty of the Afghan people, the level of respect for women's rights, the spiralling rise in opium crops and even the emergence of mafia organisations and corruption through the privatised security system applied by the USA. Unfortunately, however, amendments by the conservative forces which contradict the original text have altered it. It welcomes 'new counter-insurgency policy', adopts President Obama's timetable, calls for closer identification by the EU with NATO and the USA and recognises the efficacy of and need for troops to remain and secure the area.
Nine years after the start of the military intervention in Afghanistan, it is possibly the greatest challenge faced by Europe and its allies in terms of foreign intervention and global security. The truth is that in the last decade, despite the strong - and uninterrupted - international presence in Afghanistan, security in the country has deteriorated. Terrorists continue to be supported and trained and, on top of this, the main socio-economic indicators are unsatisfactory. At present, therefore, the main objective of the international community and of Europe should be to encourage the creation of a strong and stable government, so the peace process continues to be supported, insofar as it respects the three basic commitments listed in the report: (i) Afghanistan's commitment to banishing al-Qaeda from the country; (ii) eradicating poppy cultivation and combating drug trafficking; and (iii) a willingness to establish a basic respect for fundamental human rights.
Within this framework, and in accordance with the international commitments that have been made in the context of NATO, the military presence in Afghanistan should be progressively reduced, while maintaining international support for peacekeeping and security with a view to post-intervention stability.
This report is perhaps the best compromise that can be reached today on the new European strategy in Afghanistan. This is partly thanks to the numerous and crucial amendments tabled by the Group of the European People's Party (Christian Democrats), which made it less ideological and more pragmatic, and capable of recognising the criticalities discovered over nine years of operations on Afghan territory, as well as identifying the positives and lines of development to make the international community's presence more effective and favour the transition towards a complete hand-back of sovereignty to the Afghan authorities.
A solely military response cannot be enough, it is true. It is, however, an essential precursor, in order to weaken the Taliban groups and drive them to cut all links with al-Qaeda and therefore to sit down at the negotiating table. Preventing civilian massacres remains a priority, of course, but we must not deny ourselves the use of drones, which are performing well in the areas around the border with Pakistan.
The commitment to the European Union Police Mission in Afghanistan (EUPOL) needs to be reinforced in order to continue to train a police force that is capable of maintaining public order. The training of judges and administrative officials should be intensified in order to favour the strengthening of the Afghan institutions, reduce corruption and build the conditions to return Afghanistan to the Afghans.
in writing. - This report highlighted many of the problems facing Afghanistan. The report is critical of the role of the NATO-US occupation and of human rights abuses in Afghanistan, in particular, the increased repression of women and higher levels of poverty. The anti-war movement has warned of these problems since the start of the war. However, I abstained as I could not support the report's support for the occupation and the 'surge' that has been carried out by the Obama administration. I abstained on amendments calling for more support to the Afghan State. I support respecting the sovereignty of the Afghan people, but the Karzai regime is corrupt and does not reflect the interests of the majority of the Afghan people. I call for all aid to be democratically controlled by the small farmers, workers and poor of Afghanistan. I note the tribute in this report to ordinary soldiers who have been killed and to the Afghan people who are victims of this war. I cannot agree, however, with the statement that military personnel died 'defending freedom'. This is a war carried out in the interests of the major imperialist powers and not in the interests of ordinary people.
Where is our money disappearing to in Afghanistan? I am pleased with the motion for a resolution on a new strategy for Afghanistan. The report highlights very well the many problems affecting that country.
There is no military solution for Afghanistan, something the report also states. If the troops have not been able to bring peace to Afghanistan, neither has the money that we have poured in. The report even says that between 2002 and 2009, more than USD 40 billion in international aid was channelled into the country. Of this 40 billion, just six billion went to the Afghan Government, the remaining 34 billion being channelled into the country from elsewhere. As much as 70 to 80% of this aid never got to its intended recipients, the Afghan people.
Furthermore, the costs of the war in Afghanistan over the period 20012009 amounted to more than USD 300 billion. However, these enormous sums of money are not doing the Afghan people any good. Instead, it is, for example, the arms industry, mercenaries and international companies that get to benefit from the money spent in Afghanistan. It is important that the report actually highlights this unsatisfactory state of affairs.
in writing. - (LV) I fully support the report where it calls for efforts to reconstruct Afghanistan and an improvement in the human rights situation. It cannot be denied that the security situation in Afghanistan today is much better than it was nine years ago. People live in a freer society, girls can get education, and medical services are more accessible than under the Taliban regime. However, serious problems, in the resolution of which there has been no progress, still remain. This can especially be said about the war against drugs, as is rightly emphasised in the report. According to expert opinion, 92% of the world's opium is sourced in Afghanistan and is then distributed throughout the world, including the European Union. We must take into account the fact that the cultivation of opium poppies represents a significant source of income in rural areas, where other forms of earning a living are difficult to find. That is why the destruction of opium poppy plantations without offering alternative means of earning a living is not an effective solution.
The government of Afghanistan must make more purposeful use of international aid to develop small enterprises and agriculture in regions where opium is currently grown. The European Union's investment in rebuilding Afghanistan is significant, but there is still much more to do. The most important thing is to guarantee security. I should like to stress that a premature withdrawal of forces from Afghanistan would not only be dangerous for the local population and a threat to the democratic world, but it would also thereby destroy all the good that has been achieved in Afghanistan. People have paid a high price for peace in Afghanistan, and we must not let them down.
in writing. - The rapporteur decided to focus exclusively on four areas where, he believes, targeted action could bring about real changes: international aid, the implications of the recently launched peace process, the impact of police training, and the elimination of opium cultivation. Although I do not support every conclusion he draws, I did vote for this well thought-out and useful contribution to the debate on Afghanistan.
The report on a new strategy for Afghanistan should be assessed positively overall, so I am voting in favour of it. The enormous problems that remain today in Afghanistan, each different and extraordinarily important for the future of this Middle-Eastern country, need to be dealt with using a new approach with a different definition of priorities compared to what has been done so far.
The primary question - as the report we are going to vote on correctly identifies - is the fact that 'there can be no stability or peace in Afghanistan without the state first of all guaranteeing security for its citizens on its own responsibility'. In this regard, I hope that the rapporteur will reconsider the part in which he talks about the use of drones, perhaps through an oral amendment.
This report paints a disastrous picture of the consequences of a NATO-led war in Afghanistan that has had the complicity and support of the EU. It is regrettable that the report does not condemn the war itself and hesitates between maintaining NATO military forces on the ground and going ahead with their necessary withdrawal. Despite this, considering all the important criticisms it contains, I will abstain from voting.
One of the main reasons why I did not support this report is because not only does it suggest the immediate withdrawal of European troops, but also it 'welcomes and supports' the plan to strengthen EU action. Likewise, it scarcely questions the role played by the International Security Assistance Force (ISAF) and the grave human rights abuses committed. I consider it positive that the report includes the statements by General Stanley McChrystal in which he denies that there is sufficient al-Qaeda presence to justify the deployment of troops in Afghanistan. I also think that it is positive that the report calls for police training to cease being in the hands of private contractors as soon as possible, along with the recital stating that there is no obvious end in sight for the war in Afghanistan due to the militarism and warmongering that has taken place so far. I did not support the report because my firm, consistent commitment to pacificist values lead me to criticise this report, the spirit and focus of which are entirely opposed to the need to demilitarise the EU's foreign policy and its foreign relations.
In general, the rapporteur has quite correctly recognised the situation in Afghanistan. He is aware that resources and troops are being deployed completely incorrectly in Afghanistan and that additional resources and troops will do nothing to change this. He has correctly recognised that the presence and disdainful demeanour of the Coalition is the primary reason for its absolute rejection by the local population. He is also aware that it is not possible to foist democracy and Western values on the people of Afghanistan. However, the rapporteur must be criticised for harping on themes such as women's rights which, although very important, are completely unacceptable at local level and therefore render the entire peace process even less likely.
In addition, the rapporteur, despite identifying their negative effect, also calls for more troops and more resources for Afghanistan. I am convinced that the Afghan conflict is an unjust war and that the continued occupation of the country is of no benefit either to Europe or to Afghanistan itself. Europe's first line of defence is not at the Hindu Kush. It is for that reason that I have voted against this report.
The Member States of the European Union who are fighting at America's side in the war in Afghanistan should withdraw their troops from this country as quickly as possible. The Afghan War will soon have lasted nine years and there is still no sign of any improvement in the security situation. On the contrary, the Islamist Taliban is growing in strength. Europe is wasting its resources instead of deploying them where they are urgently needed, for example, on the EU's Balkan borders. It is hard to see what European interests are actually to be defended in the Hindu Kush. It would seem that the primary concern is not to establish democracy in Afghanistan according to the Western model, as the Americans claim. Instead, economic interests play a central role, particularly because, according to the New York Times, it is estimated that around USD 1 billion worth of natural resources lie buried in Afghanistan. Obviously, the EU is required to help US concerns to exploit these riches without disruption. It is for that reason that I have voted against this report.
This report on a new strategy for Afghanistan was prepared following on from the meeting of the Foreign Affairs Council in which it was discussed how to move forward with implementing the Action Plan for Afghanistan and Pakistan, and in which the first semi-annual implementation report was tabled.
I fully support a strategy aimed at protecting the population and reconstructing areas where security is guaranteed, as well as political solutions in which all involved parties are called into the negotiations. I welcome the goal of gradually transferring responsibility for security to Afghan forces between now and 2014.
I unreservedly support Parliament's call for the Commission to ensure total transparency in the financial assistance provided to the Afghan Government, international organisations and local NGOs. It is only by means of a transparent system that we will be able to maintain the coherence of aid and succeed in reconstructing and developing Afghanistan, which is the ultimate goal.
I should like to congratulate Mr Arlacchi. The report adopted today proposes that the new European Union strategy for Afghanistan should be based on four key factors: full support for peace negotiations between the Karzai government, the Taliban and other insurgent groups; an extensive training plan for the Afghan police; the elimination of opium crops; and halting the international aid scandal, in which 80% of aid disappears during the journey from donor countries to Afghanistan. Regarding the last of these points, it is noted that international aid for Afghanistan ends up being spent in bribes, forms of 'legalised corruption' and all kinds of stealing, often financing the enemy.
Since 2002, the EU alone has spent EUR 8 billion on this tortured country and despite this, the child mortality rate has risen, literacy levels have fallen and the amount of people living below the poverty line has increased by 130% over the last six years alone. In order to rectify the absence of coordination and communication among international donors, the EU is calling to set up a centralised database on all EU aid and to allocate funds directly to specific projects implemented in partnership with Afghan institutions.
in writing. - The report adopted today is based on the extensive consultations that the rapporteur has been engaged in over the past six months on the situation in Afghanistan and its relations with the international community, in an attempt to explain why so little has been achieved in Afghanistan in spite of the huge amounts of money and effort expended over the past nine years. The gap between hope and reality in Afghanistan has become more striking than ever, and a new EU strategy in that country should thus start from this premise. The report focuses exclusively on four areas where targeted action could bring about real changes: international aid, the implications of the recently launched peace process, the impact of police training, and the elimination of opium cultivation.
in writing. - This report has some useful references to the NATO/ISAF mission; to the deep problems of illiteracy and ill-treatment of women; to endemic corruption and the need for fresh thinking. It might have stopped there. However, it could not resist constant criticism of the coalition and, tacitly, of the US. It tries to find ways to elevate the EU role. It advocates increased 'EU funding' when clearly, the need is not more money but better control and use of the massive amounts already provided. The ECR therefore abstained.
I voted in favour of this resolution because I believe that with this document, the European Parliament is strengthening its role in its relations with the Commission. I agree with the opinion of the Committee on Foreign Affairs that it is of the utmost importance for Parliament to be able to fully and timely exercise its prerogatives and for the Commission to actively inform Parliament about all draft measures, amended draft measures and final draft measures that it intends to adopt under Article 291 of the Treaty on the Functioning of the European Union, which provides that, where uniform conditions for implementing legally binding Union acts are needed and implementing powers are conferred on the Commission, the control on the exercise of such implementing powers by the Commission rests with the Member States alone. I feel that in light of the specificity and political sensitivity of implementing acts to be adopted under the external financial assistance instruments, and in line with the practice established with the democratic scrutiny dialogue, Parliament should have the opportunity to contribute to the process leading to the definition of the content of the draft implementing acts to be adopted under the external financial assistance instruments.
In the architecture of the European Union, the Commission's role is akin to that of government in a typical State. The Commission has the legislative initiative, but also the power to implement regulations, directives and decisions. The Commission can therefore be considered the executive branch of the Union. It has derived powers, which allow it to take measures to implement texts adopted through the ordinary legislative procedure. Just as regulations and circulars in France must respect the laws in place, the implementing acts of the Commission are not independent from European laws. However, it is possible that, in exercising this quite natural power to implement, the Commission may exceed its powers, in most cases, without necessarily seeking to do so. For democratic reasons, it is for other EU institutions to monitor the Commission's activity so that the division of powers is respected. That is why I voted in favour of this proposal for a regulation laying down the general principles for control by Member States of the Commission's exercise of implementing powers.
in writing. - I could not vote for this report because it sacrifices some of the European Parliament's hard won new powers in international trade for the expediency of an agreement with the Council on implementing powers in other areas.
The Commission's proposal is a concerted attack on democracy. This report settles for amending it without actually condemning that fact. The Commission is the only group of civil servants in the world that remains outside the control of its government (the Council). I shall be voting against this latest authoritarian move.
There have always been efforts to centralise control within the European Union. These efforts seem to have increased recently in tandem with a rise in bureaucracy, despite all the statements to the contrary. It must remain a matter for the Member States to decide what powers they wish to cede to the EU and/or the Commission. This cannot be changed by judgments by the European Court of Justice, which seems to have been pursuing the principle of a centralised state in its judgments for years. Likewise, the Treaty of Lisbon cannot be exploited for this purpose, nor may such objectives be pursued under the pretext of crisis management. In theory, there is a clear acceptance of the subsidiarity principle. However, this is frequently ignored or skirted in practice. I voted in favour of the report because it basically goes against this trend.
The compromise reached means that the commercial policy, including the instruments of trade defence, can be included within the general framework of comitology. This approach is entirely coherent and in line with both the spirit and the letter of the Treaty of Lisbon. In particular, I fully support the need to strengthen the decision-making and implementation process, providing the Commission with the requisite instruments in the common interest of the European Union, the Member States and all economic operators. I support the principle that the Commission should adopt definite anti-dumping and countervailing measures and that the Member States should vote on the basis of a qualified majority.
This report on the proposal for a European Parliament and Council regulation laying down the rules and general principles on control mechanisms by Member States of the Commission's exercise of implementing powers is motivated by the new rules on implementing acts introduced by the Treaty of Lisbon.
This is a delicate matter, not least in terms of agriculture and fisheries issues. Under the current system of committee procedure, the common agricultural policy accounts for the majority of acts.
Following the entry into force of the Treaty of Lisbon, the current regulations on the committee procedure will have to be replaced by delegated acts and implementing acts, under the terms of Articles 290 and 291 of the Treaty on the Functioning of the European Union.
Problems with adapting existing legislation to the provisions of the Treaty of Lisbon are of the greatest importance, especially for policies - such as those on agriculture and fisheries - that have not been adopted under the codecision procedure.
Only the test of new legislation, heavily amended by the European Parliament and the Council, will be able to indicate whether the route set out will result in the effectiveness and implementation of European policies.
in writing. - In general terms, the report was well perceived by all groups and the amendments tabled by the committee reflect the agreement reached with the Council and Commission for a first-reading agreement. Our group is in favour of the agreement.
I voted in favour of this resolution because there is a need for a permanent crisis mechanism in order to safeguard the financial stability of the euro The European Stability Mechanism and/or a European Monetary Fund should be based on solidarity, subject to strict conditionality rules and financed, amongst other sources, by the fines applied to Member States as the outcome of a procedure for dealing with excessive deficits, excessive debts or excessive imbalances. I believe that it is also important that the financing of the permanent crisis mechanism must be based upon the 'polluter pays principle', meaning that Member States creating bigger risks by their deficits and debt burdens should finance a larger proportion of the total assets. These penalties would be one of the means of avoiding financial and economic crises in euro area countries, such as the one that arose in Greece a few months ago and which is still continuing.
The war against the workers, the self-employed and small-scale farmers is a strategic choice by the bourgeois governments and the EU in order to support the profitability of capital. The debt and deficit are simply a pretext. All the national governments in the Member States of the euro area and the EU are being called upon to step up the adoption and application of even more savage, barbaric and anti-labour and anti-grassroots measures coordinated by the EU, the ECB and the IMF. The summit will create the 'support mechanism', which is basically a bankruptcy mechanism. The debate on resources and the participation of private capital is wool over the workers' eyes. The aim is to ensure that the plutocracy does not go bust. Capital makes the markets more visible to the absolute regulator of Community mechanisms and amends the Treaty of Lisbon in that direction, so as to safeguard its profits by over-exploiting the workers and by plundering the wealth that they produce. Enhanced economic governance is being imposed in order to control capitalist restructurings and step up the attack on the life and rights of workers. In light of this all-out attack by capital and the plutocracy, there is an urgent need for a broader grassroots rally to radically reverse the power correlations for the benefit of the grassroots alliance and to achieve an exit from the EU, grassroots power and a grassroots economy.
On Thursday, 16 December 2010, the Heads of State or Government agreed to maintain the financial solidarity mechanisms established several months ago in response to the crisis. This is to ensure the stability of the euro as a whole, in case of difficulties in one or more Member States of the euro area. However, the granting of financial assistance will remain subject to strict conditions, which I think is necessary. As does Parliament's resolution, I welcome this commitment made by Member States, which shows true European solidarity. Unfailing solidarity is today the best answer that we can give the markets.
Important decisions were taken this year aiming to establish an EU framework for economic governance and financial supervision. The EU will see the launch of the European Systemic Risk Board, responsible for the macro-prudential oversight of the financial system in order to avoid periods of widespread financial distress and contribute to the smooth functioning of the internal market, thereby ensuring a sustainable contribution on the part of the financial sector to economic growth. I approve of the proposal to establish a permanent European Stability Mechanism and so further reinforce economic governance, in order to be able to ensure effective and rigorous economic surveillance and coordination, which will focus on prevention. I agree with the proposal set out in the resolution that Member States outside the euro area should have the possibility to be involved in the creation of this mechanism and they should be given the opportunity to obtain financial assistance if necessary.
I voted in favour of this European Parliament resolution which discusses the need for Member States to establish a permanent crisis mechanism to safeguard the financial stability of the euro area as a whole. This instrument is aimed at effective and rigorous economic surveillance and coordination, which will focus on prevention and will substantially reduce the probability of a crisis arising in the future. In order to streamline the current processes of economic policy coordination and remove overlaps and to ensure that EU strategy is understandable to market operators and citizens, it is necessary to move to more integrated approaches and to bring about a change in the decision-making process. I agree that we must strengthen the involvement of the European Parliament in legislative procedures related to the crisis mechanism, so as to improve democratic accountability and to rely on the expertise, independence and impartiality of the Commission. As the European Stability Mechanism is meant to complement the new framework of reinforced economic governance, the European Parliament calls on the Commission to present a communication, following consultation with the European Central Bank, containing a comprehensive description of this permanent crisis mechanism.
I voted for the European Parliament Resolution on establishing a permanent crisis mechanism to safeguard the financial stability of the euro area, given that this kind of mechanism has become a necessity in the current economic and financial crisis.
I also support this resolution as it calls for the mechanism to be inspired by the Community method, which involves decision making at a common European level. Having a permanent crisis mechanism is beneficial to all Member States, including those which have not yet adopted the euro, given the interdependency among Europe's economies.
We voted against this resolution because we disagree with the positions being taken on the financial problems that the Member States are experiencing, without taking their causes into account, and without tabling fundamental measures for identifying a complete solution. Such solutions include the immediate abolition of the Stability and Growth Pact, the immediate amendment of the European Central Bank's statute and guidelines, the immediate end to the liberalisation of the capital market and the derivatives market, and the immediate abolition of tax havens.
As the European Union does not wish to take any of these measures, it is opting for positions that scarcely reduce the current problem but that still have a significant dependence on the financial market and richer countries.
The resolution also insists on imposing penalties on Member States that do not comply with the rules established, notably in the Stability and Growth Pact, which will exacerbate the situation as a whole of those countries with weaker economies.
This means that the most important thing is the interests of the major powers, such as Germany, and that the much-trumpeted solidarity is still lacking.
in writing. - We voted against CCCTB but did not want to defeat other important aspects of this report. Our support for the general provisions is not support for CCCTB.
in writing. - (LT) I agreed with the proposals for resolutions, because we need to establish a permanent crisis mechanism that is credible, robust, lasting, grounded in the essential technical realities and inspired by the Community method, thus ensuring market stability and greater certainty.
in writing. - I voted for the EP resolution on the permanent crisis mechanism specifically because of the fact that during the debates in the Committee on Economic Affairs, the texts relating to establishment of a minimum corporate tax rate in the EU of 25% were deleted. I firmly support the idea for Member States to keep their national tax policies. It is crucial to preserve tax competition as a tool to facilitate cohesion and boost EU economic growth. Otherwise, how shall we drive EU competitiveness if we eliminate one of the best instruments to promote it and what shall we solve if we harmonise taxes clearly without the agreement of all Member States? I also support the proposition for Member States that create bigger risk by their deficits and debt burden to contribute more to the assets of the crisis mechanism because this would definitely encourage strict fiscal discipline and enhance the added value of having a proper economic and fiscal policy.
I am greatly concerned by the establishment of a permanent crisis mechanism to safeguard the financial stability of the euro area. This is a vitally important issue for the countries in the euro area, and for the remaining Member States of the European Union. Over 150 million EU citizens live outside the euro area. Stabilisation of the euro will make it easier for them to fulfil their ambitions of joining this area, and may protect the entire system from further turbulence. The resolution does not solve any problems in and of itself, but it can send a strong signal to the Council and the Commission and to the Member States. The resolution gives voice to Parliament's firm intention to strengthen the Union approach and European solidarity. I voted in favour of this resolution, and I have high hopes of it.
in writing. - I welcome this resolution and, in particular, the oral amendment by Stephen Hughes which 'calls on the Council to provide the necessary political signal for a Commission investigation into a future system of Eurobonds, with a clear specification of the conditions under which such a system would be beneficial to all participating Member States and to the eurozone as a whole'.
This report supports the establishment of the European mechanism for financial stability and the social cuts that this will entail. It requires full consistency with International Monetary Fund regulations and establishes the European Commission's control over national budgets. I shall therefore vote against this report, which I also condemn.
The motion for a resolution placed before us today with the specious title 'Establishing a Crisis Mechanism' is, in fact, a desperate attempt by the EU imperialists to bind all EU Member States together in a common European destiny, following the principle of 'United we stand, united we fall'. Right from the start, the euro was a completely misjudged construct that was bound to fail. It is not possible to shoehorn together states with completely different national economies under a single shared currency. Because there is no desire for greater integration or for the transfer of taxes between the peoples of Europe, it will be necessary to abolish the existing monetary union and to establish a hard currency union. For this reason, I favour bringing this business to a close instead of allowing it to lurch from one disaster to the next. I am therefore voting against this motion for a resolution.
I should like to reiterate what was said yesterday during the debate and say that I am very happy about the approval of Amendment 12, even if I would have added an even more direct reference. We need to find new and innovative instruments to finance the crisis mechanism. Through the issue of Eurobonds, the crisis mechanism would be financed on the markets, drawing on foreign capital and people looking to invest, without any negative effect on national budgets. A mechanism based solely on pro-rata contributions, under the form of mere provisions of reserves, would imply a major burden on Member States, which would have to find the cash or capital to deposit without this bringing any yield or return. In a situation like the one at present, where Member States are asked, on the one hand, to implement severe budget policies to reduce deficits and debts and, on the other, to pay contributions to participate in the stabilisation fund, there is a real risk of collapse.
in writing. - Among other things, this resolution calls on the European Council to specify as soon as possible the Treaty changes required in order to establish a permanent ESM. Parliament recalls that it has welcomed the establishment of a financial stability mechanism to address the risks of default by sovereign borrowers, partly using Article 122 TFEU as the legal basis of this plan, and that it has noted the inherent democratic deficit and lack of accountability of the Council's rescue package decisions, which did not include consultation with the European Parliament. It also demands that the European Parliament be involved as colegislator in forthcoming crisis rescue proposals and decisions and underlines that, from a rational, practical and democratic point of view, consideration of the economic governance legislative package cannot be dissociated from the decision taken by the European Council to create a permanent crisis mechanism.
I voted in favour of this resolution which calls for democracy to be restored in the Republic of Côte d'Ivoire (Ivory Coast) following the presidential elections which took place on 28 November 2010. The illegal decision by Côte d'Ivoire's Constitutional Council, whose members appointed the outgoing President, to change the results declared by the election commission in contravention of a law that the Constitutional Council has a duty to implement, goes against the will of the people of Côte d'Ivoire as expressed when they voted in the elections. This decision must be overturned because otherwise, this country will be unable to break free from the political deadlock that followed the elections and the instances of violence already being reported will increase. In the interests of the welfare of the people of Côte d'Ivoire and peace in the country, I therefore support the appeal to Mr Laurent Gbagbo and the call for him to step down and hand over power to Mr Alassane Ouattara, to whom the electorate gave their votes as a sign of their trust.
For many years, Côte d'Ivoire was the archetype of good decolonisation. The exemplary student of new-found independence, in the 1970s and 1980s, the country experienced considerable growth. Unfortunately, a latent political crisis has gradually undermined Côte d'Ivoire. The last presidential elections brought the opposition leader, Mr Ouattara, to power. The outgoing president, Mr Gbagbo, refused to hand over power. Ever since, the country has sunk into unbelievable confusion. Two parties are fighting for power and serious incidents have cost supporters from both sides their lives. I voted in favour of the European Parliament resolution calling on Mr Gbagbo to respect the results of the polls and make way immediately for his legitimate successor. The text also supports the action of the African Union, which is currently putting pressure on the country in order to ensure a return to democracy.
The manner in which the second round of Presidential elections in Côte d'Ivoire took place is regrettable. Violence, resulting in deaths and injuries, eventually led to the evacuation of international observers, a fact that raises a big question mark over the correctness of this poll, but also over the post-electoral progress in this country.
I hope that this country, which was once a model of democracy for the African continent, will successfully rise above the impasse of electoral confrontation.
Massive participation at the ballot box, despite the tensions, expresses the major preoccupation of the Ivoirians for the future of their country. I therefore believe that it is essential for the will of the citizens, expressed by voting in an election that has been cancelled six times in the past, to be respected.
Côte d'Ivoire has the chance to bring to an end a decade of political, military and provisional government crises that divided the country into loyalist south and rebellious north. The only viable solution is for the will of the electorate to be respected.
The situation in Côte d'Ivoire is to be condemned at all levels. It is worrying to note that the sovereign will of the electorate is not respected and that the presidential candidate who won the elections, according to Côte d'Ivoire's Independent Electoral Commission, has been blocked from taking up his post by the Constitutional Court. There were related cases of serious attacks on freedoms during the second round of the elections, not least a climate of tension and violence that led to several deaths and injuries. The political situation in Côte d'Ivoire is untenable, the attitude of the Constitutional Court is unacceptable, and Mr Gbagbo's ill grace in losing goes against the principles of democracy and the rule of law.
in writing. - I fully support the call in this motion for Mr Gbagbo to step down and hand over power to Alassane Ouattara, the democratically elected President of Cote d'Ivoire.
We have a duty to make sure that the election results coming in from the polls are respected, for they express the will of the people of Côte d'Ivoire. The results issued by the Constitutional Council of Côte d'Ivoire go against the will of those people. We cannot accept this unconstitutional, anti-democratic hold-up. On 28 November 2010, Mr Ouattara was declared the legitimate winner of the presidential elections by the Independent Electoral Commission of Côte d'Ivoire (CEI) and by almost the entire international community. It is imperative for the stability of the country and the sub-region as a whole that the stalling strategy being used by Mr Gbagbo should be brought to an end as quickly as possible.
The political situation in the Côte d'Ivoire is extremely critical. In principle, I believe that it is not the job of the European Union to play the role of the world's police force because foreign countries must be able to determine their own destiny without needing the blessing of the EU or USA. However, in this case, we are not faced with the will of the people of the Côte d'Ivoire, but rather with the tyrannical subjugation of this people by an established elite. Some years ago, we had a situation in Europe where people were forced into a highly dubious form of state by political powers who had the necessary military means at their disposal. It is important that these powers should not be driven from their positions by violent means. However, it is equally important that peaceful means should be used to put pressure on these persons, so as to make it difficult for them to continue with their unjust policies. For this reason, I have voted in favour of this motion for a resolution.
This resolution is motivated by the serious political and institutional crisis taking place in Côte d'Ivoire following the second round of the presidential elections on 28 November 2010.
The elections, which were monitored by the United Nations (UN) and the European Union, took place in a generally satisfactory way. However, the results presented by Côte d'Ivoire's Independent Electoral Commission, announcing Mr Ouattara's victory, were rejected by the country's Constitutional Court, which reversed the result, alleging fraud in some areas and declaring the current president, Laurent Gbagbo, the winner.
As the only source of democratic legitimacy is universal suffrage, whose results were certified by the UN, the European Parliament is using this resolution, for which I am voting, to call on Mr Gbagbo to resign and hand over power to Alassane Ouattara, and to strongly condemn the acts of intimidation directed at EU observers. Through this resolution, Parliament welcomes the European Council's decision to adopt specific measures against those obstructing the process of peace and national reconciliation, and supports the EU's decision to impose sanctions on Laurent Gbagbo.
in writing. - Huge consensus, today, on the vote on the situation in Côte d'Ivoire. The EP Resolution, voted through with a big majority, states that the EP considers that the sole source of democratic legitimacy is universal suffrage, the results of which have been certified by the UN, and therefore calls on Mr Gbagbo to step down and hand over power to Alassane Ouattara; urges all the political and armed forces in Côte d'Ivoire to respect the will of the people that was reflected by the results of the 28 November poll, as announced by the CEI and certified by the UNSG Special Representative; and deplores the violent clashes that preceded the proclamation of the results of the second round of presidential elections in Côte d'Ivoire and expresses its deepest solidarity with the victims and their families; regrets also the political obstruction and attempts to intimidate CEI members, which ultimately delayed the announcement of provisional results, thus hampering the due course of the democratic electoral process.
I think it was a good idea for the Commission to attend Parliament today to report on the ban on the use of unenriched cages for laying hens, which will enter into force from January 2012. The implementation data are not very encouraging and, hence, very tough action is required against Member States that, out of indolence, have not made any progress for a while. The prohibition of these cages has been known since 1999, and those Member States that joined later were perfectly aware of having to take action on this issue according to precise timescales. Delay is unacceptable. Deadlines must be respected to make the European Union's actions credible. The Treaty on the Functioning of the European Union requires the EU to enforce its policies, bearing in mind the welfare of animals as sentient beings. We must not always hide behind the problem of competitiveness, which should not be considered as an issue of quantity and prices but, above all, of quality, environmental sustainability and ethics, too. The critical and aware consumer must be at the heart of a new economic model that the EU should spearhead. I therefore hope that the Commission will proceed swiftly and determinedly to implement Council Directive 1999/74/EC, to protect both animals and consumers.
I voted for this resolution, as I advocate some flexibility for those who have already started this adaptation process but who have been unable to complete it because of the current crisis. From 1 January 2012, the rearing of laying hens in unenriched cages will be banned, and this will establish the minimum standards relating to the protection of laying hens. It is therefore important to know that the Commission can show what progress has been achieved by the Member States in preparing for the ban on the rearing of laying hens in conventional batteries from 1 January 2012, what measures it will take against Member States whose producers do not comply, and what measures it will take to prevent potential unfair competition from third countries in the EU egg market from 1 January 2012.
Just over 10 years ago, the European Union passed a directive intended to protect laying hens from the appalling rearing conditions in which too many farms were keeping them. Basing their argument on the significant deterioration of the situation in the sector, undermined by rising feed prices caused by cereals market speculation, a number of Member States have requested a review of the directive. It should be applied no later than 2012. Two years away from the deadline, many farms are nowhere near meeting the new standards. Parliament's current resolution calls on the Commission to stand firm on this issue. It welcomes the consultation that the Commission has initiated with professionals from the sector, but urges the Commission to refuse the additional time that some farmers are requesting. It has been 10 years since the directive entered into force.
After 1 January 2012, eggs laid by hens kept in battery cages of less than 550 cm will no longer be sold. However, many factory farms are still not up to standard. There could be a shortage of eggs and rising consumer prices in cases where some Member States are not ready to comply with the ban. This would also lead to increased imports of eggs from third countries, which do not always abide by European health standards. That is why Parliament has sounded the alarm. Producers and Member States have been called to order so that they will act quickly, particularly considering that, to date, they have had more than 12 years to comply with legislation. Producers who have made investments in order to comply, and breeders of free-range hens, should enjoy fair competition within the European Union.
The issue raised here is fundamental, not just from the point of view of animal hygiene and welfare, but also the need to ensure the applicability and effectiveness of Directive 1999/74/EC, preventing potential distortions of competition. It has already been demonstrated in other situations relating to animal transportation that failure to apply and comply with EU rules by certain producers and distributors creates situations of unfair competition and market distortions. The Union therefore urgently needs to demonstrate coercive capacity in the application and following of its directives throughout its territory, in order for the market to function more efficiently, and without deviations and distortions by respecting these same rules.
The banning of conventional battery cages in 2012 represents an enormous success for animal welfare. However, these uniform standards must apply throughout Europe, otherwise they are pointless. It is vital that we fight for this Europe-wide deadline in the interests of animals and of producers who have already invested in alternative farming practices. In order to establish equal competition, the Commission must ensure that eggs that are not produced in the correct way are not allowed to reach the European market. At the very least, consumers must be able to identify eggs and egg products produced in compliance with European standards. I was the Christian Democrat spokesman on animal welfare in the German Bundestag when Parliament decided on this ban. At the time, I defended the resolution because it was to apply to the whole of Europe. I expect the Commission to take suitable steps to ensure that the deadline is met in all Member States. This means that there should be no more conventional battery cages in use in Europe after 2012.
The ban on rearing laying hens in traditional cages enters into force in January 2012. The risk that many businesses will not be in compliance alarms us. We also fear possible shortages of supply and price increases on eggs, given that eggs from farms which are not in compliance with Council Directive 1999/74/EC will be banned from sale. I voted for the resolution because a delay would be unthinkable, but we have supported countries such as Spain and Portugal in bringing in an instrument that guarantees a 'soft' transition for businesses which have begun to change their rearing systems but which will not have completed the process before the deadline. It is not my desire to harm animal welfare and ask for a delay, but to underline a few essential points that need to be reiterated with force. Firstly, for the principle of reciprocity, the European Commission is asked to implement a monitoring system to supervise the quality of eggs imported into the European Union and guarantee total respect of European standards and rules. Subsequently, the Member States are asked to include measures in their regional development plans to support the laying-hen sector in this difficult time.
in writing. - I strongly support this resolution which demands that all the provisions of Directive 1999/74/EC on the welfare of laying hens be fully implemented by all Member States by the deadline of 1 January 2012. It declares that any extension of the deadline, or 'phase-in period', for any Member State is unacceptable - considering that producers have already had 10 years in which to comply - and would have grave ramifications for the successful and timely implementation of any future animal welfare rules. It also requests that the Commission launch swift and effective infringement proceedings, with heavy and dissuasive fines, for lack of compliance with all elements of the directive.
Eleven years on from a provision having been passed, it is hard to understand how it can be that so few steps have been taken for its implementation. This can mainly be laid at the door of the Commission, which, in the past, has often watered down its former provisions, so that they were no longer taken seriously. If it indeed proves to be the case that here, too, a lazy compromise will be reached, this will once again undermine the credibility of the EU. It is my fervent hope that by 1 January 2012, there will no longer be any illegal battery farms in the market or, at the very least, that these will be hit with such punitive taxes that they will no longer enjoy any competitive advantage. For this reason, I voted in favour of the report.
I voted in favour of Amendment 2 initiated by the Group of the European People's Party (Christian Democrats) because a large number of producers have already started to invest with a view to modernising their rearing systems or are at the point of launching such investments. These investments cannot be implemented overnight and it would be unfair for the producers in question to be penalised. This amendment will allow an important number of Romanian - and not only Romanian - producers to start modernising works in the coming period so that they will not have to cease their activities.
Council Directive 1999/74/EC stipulates that from 1 January 2012, unenriched cages can no longer be used. European farmers will have to choose whether to convert their systems to use enriched cages - which are more spacious, to improve the animal's wellbeing - or to rear laying hens on the ground, outside, or in organic systems. According to recent surveys, it is thought that 30% of European farms still use unenriched cages. Real difficulties in adapting to the new system before the deadlines set by the directive have been observed. This is the case in Italy, for example. Through the Agriculture and Fisheries Council meeting of 22 February 2010, the European Commission has stated that no exceptions are provided for in the application of the ban. An amendment to the resolution, however, meant that a possible alternative solution was reached for those producers who have started to replace their systems of rearing in favour of the new cages. I therefore voted for it.
The welfare of animals in general and of laying hens in particular is a serious business. To prove it, not only did the European Union legislate on the subject by means of a 1999 directive prohibiting battery cages for laying hens from 1 January 2012, but the transposition of that text also caused a disagreement between the Walloons and the Flemish in 2004. In this debate, it is essential to be sensible and to find a solution which takes into account both animal welfare and the economic interests at stake. Those who say that Community rules should be complied with, that unfair competition between breeders should be prevented, and that a 12-year transitional period is ample time to write off the investments are right.
However, the opponents, who are demanding a little flexibility in the rules, especially at this time of austerity, and saying that the switch to enriched cages or non-cage systems will cost the poultry sector, a non-beneficiary of direct aid from the common agricultural policy, a huge amount of money, are also right. That is why I supported the three amendments tabled by the Group of the European People's Party (Christian Democrats), which reflect the everyday reality for all European breeders.
in writing. - With the adoption of this resolution, the EP calls on the Commission to maintain the requirement for a ban on battery cages by 1 January 2012, as laid down in the Welfare of Laying Hens Directive (1999/74/EC), and strongly to oppose any attempts by Member States to secure a deferral of that deadline; it stresses that, as a matter of principle, postponement of the ban, or derogations from it, would seriously harm the welfare of laying hens, distort the market and penalise those producers who have already invested in non-cage or enriched cage systems; and it expresses its deep concern at the substantial numbers of Member States and egg producers behind schedule for meeting the 2012 deadline.
I definitely support the idea that a solution must be found to cases where a producer has already started to replace the cages, but will presumably not complete this process before the expiry of the twelve-year grace period. Such farmers must be given assistance in order to ensure that they can complete the upgrading of their farms as soon as possible despite their meagre resources. For this reason, I voted for the proposed amendment.
I voted against the resolution, although I am firmly in favour of protecting animal welfare. There can be no disputing the need for adaptation to comply with the requirements of the directive, which introduces a ban on conventional cages, but we should give all Member States the same amount of time to implement it. The difficulties faced by many European producers in adapting to the regulations that are to enter into force as of 1 January 2012 will bring about a shortage of table eggs on the market and a significant rise in the price of such eggs, a fall in the sector's competitiveness compared to imported eggs from third countries, and, most likely, production being stopped or greatly scaled down. Before the final introduction of the ban, we should assess the state of implementation of the directive, as an assessment of this kind could lead to proposals for transitional solutions for the gradual withdrawal of unenriched cages without putting producers who have already complied with the regulations at a disadvantage.